

114 SJ 37 IS: Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule relating to the extent to which an employer may offer an inducement to an employee for the employee's spouse to provide information about the spouse's manifestation of disease or disorder in connection with an employer-sponsored wellness program.
U.S. Senate
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIA114th CONGRESS2d SessionS. J. RES. 37IN THE SENATE OF THE UNITED STATESJuly 14, 2016Mr. Alexander (for himself, Mr. Isakson, Mr. Roberts, and Mr. Perdue) introduced the following joint resolution; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsJOINT RESOLUTIONProviding for congressional disapproval under chapter 8 of title 5, United States Code, of the rule
			 relating to the extent to which an employer may offer an inducement to an
			 employee for the employee's spouse to provide information about the
			 spouse's manifestation of disease or disorder in connection with an
			 employer-sponsored wellness program.
	
 That Congress disapproves the rule submitted by the Equal Employment Opportunity Commission relating to the extent to which an employer may offer an inducement to an employee for the employee's spouse to provide information about the spouse's manifestation of disease or disorder in connection with an employer-sponsored wellness program under title II of the Genetic Information Nondiscrimination Act of 2008 (42 U.S.C. 2000ff et seq.) (published at 81 Fed. Reg. 31143 (May 17, 2016)), and such rule shall have no force or effect.